DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8-10, 13 & 15 are amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, in part, “the particles are suitable for lead acid battery manufacturing”. However, it is unclear if “the particles” correspond to the lead oxide particles, the lead metal particles or the mixture of the lead oxide and lead metal particles. For purposes of examination, “the particles” is interpreted as “the formed lead oxide particles and lead metal particles” as this appears to be applicant’s intent. 
Claim 6 recites “The method of claim 1, wherein the weight ratio of formed solid lead oxide particles to solid lead metal particles”. However, the method of claim 1 is directed to the formation of solid metal particles and solid metal oxide particles. Since claim 2 is the first claim which makes reference to formed lead oxide particles and lead metal particles, for purposes of examination, the cited passage above is read as “The method of claim 2, wherein the weight ratio of formed solid lead oxide particles to solid lead metal particles” as this appears to be applicant’s intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-13, 15-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vahrenkamp (US 3,322,496 A, as cited in the IDS mailed on 06/24/2021) in view of Joly (US 2,984,544 A).
Regarding claims 1-3 & 9-11, Vahrenkamp teaches a method for forming lead-containing particles (Col.1, L.12-17), the method comprising: 					
Regarding claim 4, Vahrenkamp as modified by Joly teaches the method of claim 2. Vahrenkamp further teaches the reaction zone having a temperature ranging from 621°F to 900°F with a temperature range of 700°F to 850°F being more preferred (Col. 5, L.48-58).
Regarding claims 5-6, Vahrenkamp as modified by Joly teaches the method of claim 2, wherein the weight ratio of formed lead oxide particles and lead metal particles is from in 82:18 to 76:24 specific embodiments (Col.3, L.8-11; Col.2, L.4-18) and the formed solid lead oxide particles are suitable for lead acid battery manufacturing (Col.2, L.9-14) but is silent as to the majority by weight of solid lead oxide particles comprising alpha lead oxide having a tetragonal crystal structure (claims 5-6).											However, the instant specification discloses that a majority by weight of the solid lead oxide particles comprising alpha lead oxide having a tetragonal crystal structure can be obtained when the reaction temperature is within a range from 621°F to 880°F ([0032]-[0033]). Since the reaction temperature ranges substantially overlap or are encompassed within the broader temperature ranges of the present invention, one of ordinary skill in the art would expect a majority by weight of the solid lead particles comprising alpha lead oxide having a tetragonal crystal structure to similarly be formed by the method of modified Vahrenkamp.
Regarding claim 7, Vahrenkamp as modified by Joly teaches the method of claim 1 but is silent as to at least 99% of the particle being non-oxidized metals, metalloids, or alloys. However, it would have been obvious to one of ordinary skill in the art, before the effective 
Regarding claim 12, Vahrenkamp as modified by Joly teaches the method of claim 1, wherein the weight ratio of formed lead oxide particles and lead metal particles is from in 82:18 to 76:24 specific embodiments (Col.3, L.8-11; Col.2, L.4-18) but is silent as to at least 90 wt% by weight of solid lead oxide particles comprising alpha lead oxide having a tetragonal crystal structure (claims 5-6).											However, as noted for claims 5-6 above, since the possible reaction temperature ranges disclosed for Vahrenkamp’s Barton process are encompassed within the presently claimed range of 621°F to 880°F noted to be suitable for forming at least 90 wt% lead oxide particles comprising alpha lead oxide (with higher temperatures leading to the formation of a majority by weight beta lead oxide) ([0032]-[0033]), one of ordinary skill in the art would expect at least 90 wt% lead oxide particles comprising alpha lead oxide to be obtained when performing the reaction at a temperature ranging from 621°F to 900°F as taught in Vahrenkamp.
Regarding claim 13, 15-16 & 18-19, Vahrenkamp teaches a method for forming lead-containing particles (Col.1, L.12-17), the method comprising: 						forming molten lead from a solid supply material (Col.2, L.72 - Col.3, L.1); 			introducing the molten lead into a reaction zone of a Barton reactor, the Barton reactor comprising a reaction vessel (10) comprising a top cover (27), a bottom bowl (28), and sidewalls defining the reaction zone, an agitator comprising a rotating blade (12) positioned near the bottom bowl that continuously agitates the molten lead, an air inlet (16), and a product outlet (17) (Figs. 1 & 5; Col.3, L.1-15 & L.43-48); 							
Regarding claim 20, Vahrenkamp as modified by Joly teaches the method of claim 19. Vahrenkamp further teaches the Barton reactor forming a mixture of lead metal particles and lead oxide particles suitable for use in a lead acid battery (Col.2, L.9-14), wherein the Barton reactor is operated at temperature of from 621°F to 900°F and preferably from 700°F to 850°F (Col.5, L.48-58).	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vahrenkamp (US 3,322,496 A, as cited in the IDS mailed on 06/24/2021) and Joly (US 2,984,544 A), as applied to claims 1-7, 9-13, 15-16 & 18-20 above, and further in view of Seabury (US 2,383,220 A).
Regarding claim 14, Vahrenkamp as modified by Joly teaches a method of claim 13 but is silent as to the conventional molten material inlet comprising a pipe.					However, it is known to one skilled in the art before the effective filing date of the present invention that a conventional molten material inlet of a Barton reactor can include a pipe as taught by Seabury (Col.1, L.49 to Col.2, L20; see Barton pot figure). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vahrenkamp (US 3,322,496 A, as cited in the IDS mailed on 06/24/2021) and Joly (US 2,984,544 A), as applied to claims 1-7, 9-13, 15-16 & 18-20 above, and further in view of Ayers (US 4,619,845 A)
Regarding claims 8 & 17, Vahrenkamp as modified by Joly teaches the method of claim 1, wherein the molten lead is introduced into the reaction zone in a hollow conical spray (1) as illustrated in figs 1 of Joly (Col.2, L.13-21) but is silent as to the hollow conical laminar spray (claim 8) and is silent as to the injector being operable to pass the molten metal-containing material into the reaction zone with a laminar flow (claim 17).						Ayers teaches a method of atomizing a molten material comprising introducing a molten metal (9) to an injector such as a nozzle (2) such that the molten metal drawn towards an apex (4) of the nozzle is atomized through the shearing force of gas jets (1) passing over an angular surface (8) of the nozzle while traveling toward the apex point (4) thereby producing a spray (5) with a laminar flow comprising atomized metal particles (10) (Fig. 1; Col.3, L.64 – Col.5, L.38). 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the injector configuration of Ayers because it similarly allows the production of atomized metal particles. “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.  

Response to Arguments
Applicant’s arguments with respect to claims 1 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1, 8-10, 13 & 15 has prompted a new ground of rejection as presented above. As presently 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHANAEL T ZEMUI/Examiner, Art Unit 1727